Citation Nr: 0311160	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 30, 1946 to 
December 23, 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The claims file was thereafter transferred to 
the Waco, Texas RO.  


REMAND

The veteran testified before the undersigned at a Travel 
Board hearing in January 2003.  At that time, he submitted 
several signed authorizations to obtain medical records in 
his case.  The release forms listed several physicians by 
name - Drs. K.P., J.M., and K.S.  

The veteran also alluded to having been treated by several 
other physicians for his claimed right knee disorder, 
beginning almost immediately after his discharge from active 
duty and continuing thereafter.  Evidence of such continuing 
symptoms and treatment beginning up to one year after service 
and continuing thereafter would plainly be evidence which 
would assist in substantiating the claim.  See 38 C.F.R. 
§ 3.303(b) [A veteran may utilize "the chronic disease shown 
as such in service" provision in the cited regulation when 
the evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions; (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997)].
 

In support of this contention, the veteran provided several 
separate notes, each listing a physician's name and possible 
whereabouts, of those treating him for the claimed disorder 
since his discharge from active service.  They are as 
follows:

Years of 
Treatment
Physician
Status
Location and 
Possible 
Records 
Depository
1947-1954
1959-1964
R.V.
Deceased
Abilene, 
Texas;
Owner - "Cox 
Hospital"
1956-1959
Dr. P.
Deceased
Sweetwater, 
Texas

1964-1970
Dr. J.C
Deceased
Waco, Texas
1970-1980
Dr. S.
Deceased
McAllen, 
Texas; McAllen 
General 
Hospital

Given the veteran's contentions, the Board is of the opinion 
that an effort should be undertaken by the RO to secure any 
records generated by the four named physicians in the chart 
above.  In particular, the veteran reported during the course 
of the January 2003 Travel Board that Dr. R.V. provided him 
with medical care immediately after service and at the 
expense of his employer.  On remand, the RO will be directed 
to attempt to obtain any records available from these 
physicians, and the veteran will be reminded of his 
responsibility to provide any appropriate assistance to the 
RO in this endeavor including more specific information as to 
the physician's whereabouts and/or any medical practitioners 
who may have assumed the practices of the physicians who are 
deceased or retired..

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

Accordingly, this case is REMANDED for the following:

1.	Apart from the complete names and 
addresses of physicians who he has 
already reported having treated him 
since service, the RO should ask the 
veteran to provide the complete names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and private, who have 
treated him for right knee problems 
since service.  In this effort, the RO 
should advise the veteran that he is 
to provide as specific information as 
possible relative to the physicians' 
names, addresses and the locations of 
any records generated by the 
physicians.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  

2.	Using the signed authorizations 
provided by the veteran at the January 
2003 Travel Board hearing, as well as 
any further authorizations obtained 
from the veteran, the RO should 
attempt to obtain treatment records 
pertaining to the veteran from Drs. 
K.P., J.M.  and K.S.  

3.	The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
VCAA and its implementing regulations 
are completed as to each of the issues 
on appeal.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107), as well as the 
implementing regulations, are fully 
complied with and satisfied, to 
include notifying the veteran in 
writing of what evidence, if any, will 
be obtained by the veteran and which 
evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

4.	After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2.  

5.	Thereafter, the RO should readjudicate 
the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  

In particular, the veteran is advised that under the VCAA, 
and except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  38 U.S.C. § 5107(a).   It has 
also been observed that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).    

The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




